DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 7-9, and 17-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting units in claims 7 and 9; air driving device in claims 10 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “mounting units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations “mounting units” is not disclosed at all in the originally filed disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 2011/0100593 A1), hereafter referred to as “Benz,” in view of Koble, Jr, (4,439,375). 

Regarding Claim 1: Benz teaches a device (title, Figure 10) configured to add moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system (via coils 72 and 20) configured to regulate one or more parameters of a space within a building (paragraph [0004]), wherein the device (Figure 10) comprises: 
a housing (12, 15, 16, and 47) that defines at least part of an air path (see air streams 101, 103, 105), wherein the air path is configured to carry the moisture to the air stream of the HVAC system (see air streams 101, 103, 105), wherein the housing comprises: 
a bottom housing (15) formed as a single unit (see Figure 1, paragraph [0069], lines 8-12), wherein the bottom housing comprises:  wherein the air path (see air 
a top housing (12, 16, and 47) configured to be attached to the bottom housing (15), wherein the top housing comprises: an intake flange defining an intake port (at 42, 101, and 105), 
wherein the intake port (at 42, 101, and 105) is configured to: mechanically connect to a first air duct (into 12, 15, and 16); 
receive a portion of the air stream from the first air duct (see air streams in Figure 10); and direct the portion of the air stream to the air path via the intake section of the bottom housing (see Figure 10); 
a discharge flange (rim of 64) defining a discharge port (64), wherein the discharge port (64) is configured to: mechanically connect to a second air duct (duct out of 64, depth of 64); receive the portion of the air stream from the evaporative pad (104); and direct the portion of the air stream to the second air duct (out of 64); and a water distributor support (20) configured to position a water distributor (92) above the evaporative pad (104).
Benz fails to teach evaporative pad support rails configured to hold an evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section.
Koble teaches evaporative pad support rails (62) configured to hold an evaporative pad (64) in a fixed position such that the evaporative pad (64) divides a housing (12) into a first section (side by 56) and a second section (side by 54). 


Regarding Claim 2: Benz further teaches wherein the water distributor (92) is configured to deliver water to a top input of the evaporative pad (104, paragraph [0073], lines 16-23), causing the water to travel through the evaporative pad (104) from the top input of the evaporative pad (104) to a bottom output of the evaporative pad (104) and causing the evaporative pad (104) to evaporate a portion of the water delivered to the top input of the evaporative pad (104).

Regarding Claim 3: Benz further teaches wherein the portion of the air stream (from streams 101, 103, and 105) received from the evaporative pad (104) by the discharge port (64) includes at least a portion of the water evaporated by the evaporative pad (see air paths in Figure 10), and by directing the portion of the air stream (from streams 101, 103, and 105) to the second air duct via the discharge port (64), the discharge port (64) is configured to contribute to a humidity of the space within the building (paragraph [0138], lines 15-35).

Regarding Claim 4: Benz further teaches wherein the water distributor (92) is configured to increase an amount of water delivered to the top input of the evaporative pad (104) in order to increase the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).

Regarding Claim 5: Benz further teaches wherein the water distributor (92) is configured to decrease an amount of water delivered to the top input of the evaporative pad (104) in order to decrease the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).

Regarding Claim 6: Benz further teaches wherein the bottom housing further comprises a drain (paragraph [0073], 8-11) located on a bottom side of the bottom housing (95 and 104), wherein the bottom housing is configured to remove, via the drain, at least a portion of the water output from the bottom output of the evaporative pad (paragraph [0073], lines 8-11).

Regarding Claim 7: Benz further teaches wherein the top housing (47) includes one or more top housing mounting units (bottom wall of 47) configured to mount the device on a vertical surface separate from the HVAC system (72, see Figure 10). 

Regarding Claim 8: Benz further teaches wherein the vertical surface comprises a wall of the building (paragraph [0004]).

Regarding Claim 9: Benz further teaches wherein the bottom housing (95 and 104) includes one or more bottom housing mounting units (70) configured to mount the device on a vertical surface separate from the HVAC system (72, see Figure 10).

Regarding Claim 10: Benz further teaches wherein the intake port is configured to receive the portion of the air stream from a first side of an airflow driving device (100) located within an air duct system (streams 101, 105) including the first air duct and the second air duct (see paths in Figure 10), wherein the discharge port (64) is configured to direct the portion of the air stream to a second side of the airflow driving device (100) in response to the airflow driving device (100) causing air to move through the duct system across the airflow driving device (100) from the second side of the airflow driving device (100) to the first side of the airflow driving device (paragraph [0135], lines 1-7).

Regarding Claim 11: Benz teaches a method for adding moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system (via coils 72 and 20) configured to regulate one or more parameters of a space within a building (paragraph [0004]), wherein the method comprises:
carrying, by an air path (air streams 101, 103, 105) defined by a housing (12, 15, 16, and 47) of a device (title, Figure 10), moisture to an air stream of the HVAC system (via coils 72 and 20);
holding, by a bottom housing (15) of the housing of the device (12, 15, 16, 47), an evaporative pad (104) wherein the air path is constrained to direct air flow to the discharge section (out of 64) from the intake section (from 12 and 16) and through the 
Benz fails to teach in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section.
Koble teaches a fixed position (via 62) such that an evaporative pad (64) divides a housing (12) into a first section (side by 56) and a second section (side by 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section to the structure of Benz as taught by Koble in order to advantageously secure the evaporative pad into place (see Koble, Column 5, lines 42-51). 

Regarding Claim 12: Benz further teaches wherein the method further delivering, by the water distributor (92), water to a top input of the evaporative pad (104), causing the water to travel through the evaporative pad (104) from the top input of the evaporative pad (104) to a bottom output (into sump 68) of the evaporative pad (104) and causing the evaporative pad (104) to evaporate a portion of the water delivered to the top input of the evaporative pad (paragraph [0073], lines 16-22).

Regarding Claim 16: Benz further teaches further comprising removing, via a drain (paragraph [0073], 8-11) located on a bottom side of the bottom housing (104 and 95), at least a portion of the water output from the bottom output of the evaporative pad (104).

Regarding Claim 17: Benz further teaches further comprising mounting, by one or more top housing units of the top housing (two sets of 47), the device on a vertical surface separate from the HVAC system (72, see Figure 10).

Regarding Claim 18: Benz further teaches further comprising mounting, by one or more bottom housing units (two sets of 95 and 104) of the bottom housing (95 and 104), the device on a vertical surface separate from the HVAC system (72, see Figure 10).

Regarding Claim 19: Benz further teaches wherein the method further comprises:


Regarding Claim 20: Benz teaches a system (title, see Figure 10) configured to add moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system (via coils 72 and 20) configured to regulate one or more parameters of a space within a building (paragraph [0004]), wherein the system (see Figure 10) comprises: an evaporative pad (104); 
a housing (12, 15, 16, and 47) that defines at least part of an air path (see air streams 101, 103, 105), wherein the air path is configured to carry the moisture to the air stream of the HVAC system (via coils 20 and 72), wherein the housing comprises: 
a bottom housing (15) formed as a single unit (see Figure 1, paragraph [0069], lines 8-12), wherein the bottom housing (15) comprises: wherein the air path (see air streams 101, 103, 105) is constrained to direct air flow to the discharge section (at 64) from the intake section (see air streams 101, 103, 105) and through the evaporative pad (104); a top housing (12, 16, and 47) configured to be attached to the bottom housing (15), wherein the top housing comprises: an intake flange defining an intake port (intake 
Benz fails to teach evaporative pad support rails configured to hold the evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section. 
Koble teaches evaporative pad support rails (62) configured to hold an evaporative pad (64) in a fixed position such that the evaporative pad (64) divides a housing (12) into a first section (side by 56) and a second section (side by 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided evaporative pad support rails configured to hold the evaporative pad in a fixed position such that the evaporative pad divides the bottom housing into an intake section and a discharge section to the structure of Benz as taught by Koble in order to advantageously secure the evaporative pad into place (see Koble, Column 5, lines 42-51). 


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 2011/0100593 A1), hereafter referred to as “Benz,” in view of Koble, Jr, (4,439,375), as applied to claim 12 above, and further in view of Sharma et al. (US 2012/0006038 A1), hereafter referred to as “Sharma.”

Regarding Claim 13: Benz further teaches wherein the portion of the air stream (from streams 101, 103, and 105) received from the evaporative pad (104) by the discharge port (64) includes at least a portion of the water evaporated by the evaporative pad (104), and wherein by directing the portion of the air stream to the second air duct via the discharge port (see air arrows in Figure 10), 
Benz fails to teach  contributing to a humidity of the space within the building by the discharge port.
Sharma teaches contributing to a humidity of a space (via 202) within a building (200) by a discharge port (see Figure 2a, paragraph [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided contributing to a humidity of the space within the building by the discharge port to the structure of Benz modified supra as taught by Sharma in order to advantageously control air humidity in a predetermined range (see Sharma, abstract). 

Regarding Claim 14: Benz further teaches wherein the method further comprises increasing, by the water distributor (92), an amount of water delivered to the 

Regarding Claim 15: Benz further teaches wherein the method further comprises decreasing an amount of water delivered to the top input of the evaporative pad (104) in order to decrease the humidity of the space within the building (via controller 108, paragraph [0090], lines 1-12).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medrano (4,612,778).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763